COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-15-00084-CV


RABIH MILAN                                                    APPELLANT

                                     V.

DAVID PAUL HEALY                                                 APPELLEE


                                  ----------

         FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 2013-002286-1

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     On December 22, 2014, the trial court granted summary judgment for

appellee David Paul Healy against Wahid Yammine and pro se appellant Rabih

Milan but not the other two defendants in the case. The December 22, 2014

order also reflected that Healy was entitled to his costs and reasonable and



     1
      See Tex. R. App. P. 47.4.
necessary attorney’s fees, which the trial court indicated would be “determined at

a later hearing.”

      After Milan filed a notice of appeal of the December 22, 2014 order, we

notified him of our concern that we lacked jurisdiction over the appeal because

the order did not appear to be final or to be an appealable interlocutory order.

See Tex. R. App. P. 42.3(a); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001). We informed Milan that his appeal was subject to dismissal for want

of jurisdiction unless he or any party desiring to continue the appeal filed with the

court a response showing grounds for continuing the appeal.              Milan filed a

response but it does not show grounds for continuing the appeal, and the clerk of

this court has verified that the hearing on attorney’s fees has not yet been set

and all parties remain pending before the trial court. Therefore, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT AND SUDDERTH, JJ.

DELIVERED: May 7, 2015




                                         2